DETAILED ACTION
This office action is in response to application with case number 16/760,292 (filed on 04/29/2020), in which claims 1-5 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 are currently amended. Accordingly, Claims 1-5 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-213553, filed on 11/06/2017.
	Information Disclosure Statement
	The information disclosure statements (IDS(s)) submitted on 04/29/2020, 12/02/2021 and 01/14/2022 have been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should 

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 4-5 are rejected under 35 USC §102(a)(1) as being clearly anticipated by Publication No. JP 2004-220348 A by Shimizu Hiroshi (hereinafter “Hiroshi”), which is found in the IDS submitted on 04/29/2020. 
The rejections below are based on the machine translation of the Hiroshi’s reference a copy of which is attached to this Office Action as also indicated in the 892 form.

As per claim 1, Hiroshi teaches a steering control device (see ¶¶[0001]-[0013]: vehicle traveling control device, and see Fig. 12 [reproduced below for convenience] & ¶¶[0047]-[0056]: the present invention is applied to a vehicle traveling control device) comprising:
a controller  (see ¶¶[0001]-[0013]: The present invention relates to a vehicle traveling state detection device that detects whether traveling of a preceding vehicle is unstable and a vehicle traveling control device using the same, and see Fig. 12 [reproduced below for convenience] & ¶¶[0047]-[0056]: the present invention is applied to a vehicle traveling control device) configured to:

    PNG
    media_image1.png
    643
    569
    media_image1.png
    Greyscale

Hiroshi’s Fig. 12 (emphasis added)

detect an amount of change of a preceding vehicle traveling ahead of a vehicle in a lateral direction with respect to a traffic lane in which the vehicle travels (see Abstract & ¶¶[0009]-[0011]: preceding vehicle lateral position detecting means for detecting a certain lateral position; a preceding vehicle lateral displacement status detecting means for detecting a change pattern by temporally following the preceding vehicle lateral position detected by the preceding vehicle lateral position detecting means, see Fig(s). 4A-E, Fig. 5, Fig. 6 & ¶¶[0021]-[0026]: the preceding vehicle lateral displacement situation detecting means 2 detects the degree of fluctuation of the preceding vehicle in the lateral direction, the degree of deviation of the preceding vehicle in the traveling lane, and the sudden correction steering of the preceding vehicle as the preceding vehicle lateral position change pattern is to be detected … The degree of fluctuation in the lateral direction of the preceding vehicle is detected (step S14) … The degree of deviation in the traveling lane of the preceding vehicle is detected (step S24), and see Fig. 12 [reproduced above for convenience] & ¶¶[0047]-[0056]: As shown in FIG. 12, the vehicle traveling control device includes a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3, a preceding vehicle unstable situation notifying means 4, It comprises a distance sensor 5, a vehicle speed sensor 6, an inter-vehicle follow-up control means 7, and a follow-up control state changing means 8); 
in a case the detected amount of change is less than a predetermined amount, perform a follow-up control of controlling steering of the vehicle such that the vehicle is to follow up a lateral position of the preceding vehicle in the traffic lane (see ¶¶[0009]-[0011]: the vehicle traveling control device according to the present invention controls the traveling speed of the own vehicle such that the own vehicle follows the preceding vehicle while maintaining the target inter-vehicle distance. A preceding vehicle lateral position detecting means for detecting a certain lateral position, see Fig. 8 &  ¶¶[0029]-[0030]: determining the degree of instability of the preceding vehicle by the preceding vehicle instability determining means 3 will be described with reference to the flowchart of FIG. 8. First, the preceding vehicle instability status determining means 3 determines the standard deviation σx of the preceding vehicle lateral position X1 data accumulated during the above-described predetermined time T1 with respect to the degree of wobble in the lateral direction of the preceding vehicle by using a preset reference value [predetermined amount], and see Fig. 12 [reproduced above for convenience] & ¶¶[0047]-[0056]: As shown in FIG. 12, the vehicle traveling control device includes a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3, a preceding vehicle unstable situation notifying means 4, It comprises a distance sensor 5, a vehicle speed sensor 6, an inter-vehicle follow-up control means 7, and a follow-up control state changing means 8 … In the vehicle traveling control device to which the present invention is applied, information on the traveling lane and the preceding vehicle extracted from the image ahead of the own vehicle by the preceding vehicle lateral position detecting means 1 is sent to the following distance control means 7 … The following distance control means 7 specifies the preceding vehicle based on the information from the preceding vehicle lateral position detecting means 1 and adjusts the vehicle speed of the own vehicle so that the own vehicle follows the preceding vehicle while maintaining the target following distance. Control (follow-up control), that is, the following distance control unit 7 matches the following distance with a preset target following distance based on the vehicle speed of the own vehicle detected by the vehicle speed sensor 6 and the following distance detected by the distance sensor 5. Thus, the vehicle speed of the own vehicle is controlled by automatically adjusting the accelerator operation amount and the brake operation amount); and
in a case the detected amount of change is equal to or greater than the predetermined amount, stop the follow-up control (see ¶¶[0009]-[0011]: The preceding vehicle instability determining means for determining the instability of the preceding vehicle from the change pattern of the preceding vehicle lateral position detected by the preceding vehicle lateral displacement detecting means, and according to the determination result by the preceding vehicle instability determining means And a following control state changing means for changing the following control state … the unstable traveling state of the preceding vehicle itself is detected based on the change pattern of the lateral position of the preceding vehicle, and the following control state is changed accordingly. It is possible to effectively suppress the inconvenience that the following control of the own vehicle also becomes unstable in response to the unstable running state of the vehicle, thereby achieving accurate following control, see Fig. 1, Fig. 2, Fig(s). 3A-C [reproduced below for convenience], Fig(s). 4A-E & ¶¶[0013]-[0020]: FIG. 1 shows a conceptual basic configuration of a vehicle running state detecting device to which the present invention is applied. This vehicle running state detecting device is constituted by a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3 … causing a controller to execute a predetermined operation control program … The preceding vehicle lateral displacement detecting means 2 detects the change pattern of the preceding vehicle lateral position detected by the preceding vehicle lateral position detecting means 1 in time, and is realized by the controller. The change pattern of the lateral position of the preceding vehicle detected by the preceding vehicle lateral displacement status detecting means 2 serves as an index for determining the unstable running state of the preceding vehicle, see Fig. 8 & ¶¶[0029]-[0032]: determining the degree of instability of the preceding vehicle by the preceding vehicle instability determining means 3 will be described with reference to the flowchart of FIG. 8. First, the preceding vehicle instability status determining means 3 determines the standard deviation σx of the preceding vehicle lateral position X1 data accumulated during the above-described predetermined time T1 with respect to the degree of wobble in the lateral direction of the preceding vehicle by using a preset reference value. It is determined whether it is equal to or larger than σz (step S41). Similarly, regarding the degree of deviation of the preceding vehicle in the traveling lane, it is determined whether or not the average value Ax of the preceding vehicle lateral position X1 data accumulated during the above-described predetermined time T2 is equal to or greater than a preset reference value Az (Step S42). Similarly, it is determined whether or not the total lateral displacement Sx per unit time t1 is equal to or greater than a preset reference value Sz with respect to the sudden correction steering of the preceding vehicle (step S43). Then, if at least one of the above three criteria is equal to or greater than the reference value, the preceding vehicle unstable state determining means 3 determines that the preceding vehicle is in an unstable state (step S44)), and see Fig. 12 [reproduced above for convenience] and ¶¶[0047]-[0056]: As shown in FIG. 12, the vehicle traveling control device includes a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3, a preceding vehicle unstable situation notifying means 4, It comprises a distance sensor 5, a vehicle speed sensor 6, an inter-vehicle follow-up control means 7, and a follow-up control state changing means 8 … The preceding vehicle lateral displacement detecting means 2 detects the unstable traveling state of the preceding vehicle based on the preceding vehicle lateral position data from the preceding vehicle lateral position detecting means 1 in the same manner as the vehicle traveling state detecting device described above. The change pattern of the lateral position of the preceding vehicle serving as an index for determination is detected by the above-described method. Further, the preceding vehicle instability detecting means 3 determines the instability of the preceding vehicle by the above-described method based on the change pattern of the preceding vehicle lateral position detected by the preceding vehicle lateral displacement detecting means 2. In the vehicle traveling control device to which the present invention is applied, the result of the determination by the preceding vehicle unstable situation detecting means 3 is sent to the preceding vehicle unstable situation notifying means 4 and also to the following control state changing means 8 … The following control state changing means 8 changes the following control state of the following distance control means 7 in accordance with the result of the determination by the preceding vehicle unstable state detecting means 3. Specifically, the following control state changing means 8 determines that the preceding vehicle is in an unstable state by the preceding vehicle unstable state detecting means 3 while the following control by the following distance control means 7 is being performed. In this case, for example, the target inter-vehicle distance is reset to a value longer than the default value in accordance with the unstable state, thereby changing the following control state by the following distance control means 7. The following control state changing means 8 permits only the deceleration control by the following distance control means 7 when the preceding vehicle is in an unstable state by the preceding vehicle unstable state detecting means 3, or The tracking control by the tracking control means 7 may be canceled).

    PNG
    media_image2.png
    583
    306
    media_image2.png
    Greyscale

Hiroshi’s Fig. 3


As per claim 4, A steering control method (see Fig. 12 [reproduced above for convenience],  ¶¶[0001]-[0013] & ¶¶[0047]-[0056]: The present invention relates to a vehicle traveling state detection device that detects whether traveling of a preceding vehicle is unstable and a vehicle traveling control device using the same … causing a controller to execute a predetermined operation control program) comprising:
detecting an amount of change of a preceding vehicle traveling ahead of a vehicle in a lateral direction with respect to a traffic lane in which the vehicle travels (see ¶¶[0009]-[0011]: preceding vehicle lateral position detecting means for detecting a certain lateral position; a preceding vehicle lateral displacement status detecting means for detecting a change pattern by temporally following the preceding vehicle lateral position detected by the preceding vehicle lateral position detecting means, see Fig(s). 4A-E, Fig. 5, Fig. 6 & ¶¶[0021]-[0026]: the preceding vehicle lateral displacement situation detecting means 2 detects the degree of fluctuation of the preceding vehicle in the lateral direction, the degree of deviation of the preceding vehicle in the traveling lane, and the sudden correction steering of the preceding vehicle as the preceding vehicle lateral position change pattern is to be detected … The degree of fluctuation in the lateral direction of the preceding vehicle is detected (step S14) … The degree of deviation in the traveling lane of the preceding vehicle is detected (step S24), and see Fig. 12 [reproduced above for convenience] and ¶¶[0047]-[0056]: As shown in FIG. 12, the vehicle traveling control device includes a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3, a preceding vehicle unstable situation notifying means 4, It comprises a distance sensor 5, a vehicle speed sensor 6, an inter-vehicle follow-up control means 7, and a follow-up control state changing means 8); 
 
(see ¶¶[0009]-[0011]: the vehicle traveling control device according to the present invention controls the traveling speed of the own vehicle such that the own vehicle follows the preceding vehicle while maintaining the target inter-vehicle distance. A preceding vehicle lateral position detecting means for detecting a certain lateral position, see Fig. 8 &  ¶¶[0029]-[0030]: determining the degree of instability of the preceding vehicle by the preceding vehicle instability determining means 3 will be described with reference to the flowchart of FIG. 8. First, the preceding vehicle instability status determining means 3 determines the standard deviation σx of the preceding vehicle lateral position X1 data accumulated during the above-described predetermined time T1 with respect to the degree of wobble in the lateral direction of the preceding vehicle by using a preset reference value, and see Fig. 12 [reproduced above for convenience] & ¶¶[0047]-[0056]: As shown in FIG. 12, the vehicle traveling control device includes a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3, a preceding vehicle unstable situation notifying means 4, It comprises a distance sensor 5, a vehicle speed sensor 6, an inter-vehicle follow-up control means 7, and a follow-up control state changing means 8 … In the vehicle traveling control device to which the present invention is applied, information on the traveling lane and the preceding vehicle extracted from the image ahead of the own vehicle by the preceding vehicle lateral position detecting means 1 is sent to the following distance control means 7 … The following distance control means 7 specifies the preceding vehicle based on the information from the preceding vehicle lateral position detecting means 1 and adjusts the vehicle speed of the own vehicle so that the own vehicle follows the preceding vehicle while maintaining the target following distance. Control (follow-up control), that is, the following distance control unit 7 matches the following distance with a preset target following distance based on the vehicle speed of the own vehicle detected by the vehicle speed sensor 6 and the following distance detected by the distance sensor 5. Thus, the vehicle speed of the own vehicle is controlled by automatically adjusting the accelerator operation amount and the brake operation amount); and
in a case the detected amount of change is equal to or greater than the predetermined amount, stopping the follow-up control (see ¶¶[0009]-[0011]: The preceding vehicle instability determining means for determining the instability of the preceding vehicle from the change pattern of the preceding vehicle lateral position detected by the preceding vehicle lateral displacement detecting means, and according to the determination result by the preceding vehicle instability determining means And a following control state changing means for changing the following control state … the unstable traveling state of the preceding vehicle itself is detected based on the change pattern of the lateral position of the preceding vehicle, and the following control state is changed accordingly. It is possible to effectively suppress the inconvenience that the following control of the own vehicle also becomes unstable in response to the unstable running state of the vehicle, thereby achieving accurate following control, see Fig. 1, Fig. 2, Fig(s). 3A-C [reproduced above for convenience], Fig(s). 4A-E & ¶¶[0013]-[0020]: FIG. 1 shows a conceptual basic configuration of a vehicle running state detecting device to which the present invention is applied. This vehicle running state detecting device is constituted by a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3 … causing a controller to execute a predetermined operation control program … The preceding vehicle lateral displacement detecting means 2 detects the change pattern of the preceding vehicle lateral position detected by the preceding vehicle lateral position detecting means 1 in time, and is realized by the controller. The change pattern of the lateral position of the preceding vehicle detected by the preceding vehicle lateral displacement status detecting means 2 serves as an index for determining the unstable running state of the preceding vehicle, see Fig. 8 & ¶¶[0029]-[0032]: determining the degree of instability of the preceding vehicle by the preceding vehicle instability determining means 3 will be described with reference to the flowchart of FIG. 8. First, the preceding vehicle instability status determining means 3 determines the standard deviation σx of the preceding vehicle lateral position X1 data accumulated during the above-described predetermined time T1 with respect to the degree of wobble in the lateral direction of the preceding vehicle by using a preset reference value. It is determined whether it is equal to or larger than σz (step S41). Similarly, regarding the degree of deviation of the preceding vehicle in the traveling lane, it is determined whether or not the average value Ax of the preceding vehicle lateral position X1 data accumulated during the above-described predetermined time T2 is equal to or greater than a preset reference value Az (Step S42). Similarly, it is determined whether or not the total lateral displacement Sx per unit time t1 is equal to or greater than a preset reference value Sz with respect to the sudden correction steering of the preceding vehicle (step S43). Then, if at least one of the above three criteria is equal to or greater than the reference value, the preceding vehicle unstable state determining means 3 determines that the preceding vehicle is in an unstable state (step S44)), and see Fig. 12 [reproduced above for convenience] and ¶¶[0047]-[0056]: As shown in FIG. 12, the vehicle traveling control device includes a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3, a preceding vehicle unstable situation notifying means 4, It comprises a distance sensor 5, a vehicle speed sensor 6, an inter-vehicle follow-up control means 7, and a follow-up control state changing means 8 … The preceding vehicle lateral displacement detecting means 2 detects the unstable traveling state of the preceding vehicle based on the preceding vehicle lateral position data from the preceding vehicle lateral position detecting means 1 in the same manner as the vehicle traveling state detecting device described above. The change pattern of the lateral position of the preceding vehicle serving as an index for determination is detected by the above-described method. Further, the preceding vehicle instability detecting means 3 determines the instability of the preceding vehicle by the above-described method based on the change pattern of the preceding vehicle lateral position detected by the preceding vehicle lateral displacement detecting means 2. In the vehicle traveling control device to which the present invention is applied, the result of the determination by the preceding vehicle unstable situation detecting means 3 is sent to the preceding vehicle unstable situation notifying means 4 and also to the following control state changing means 8 … The following control state changing means 8 changes the following control state of the following distance control means 7 in accordance with the result of the determination by the preceding vehicle unstable state detecting means 3. Specifically, the following control state changing means 8 determines that the preceding vehicle is in an unstable state by the preceding vehicle unstable state detecting means 3 while the following control by the following distance control means 7 is being performed. In this case, for example, the target inter-vehicle distance is reset to a value longer than the default value in accordance with the unstable state, thereby changing the following control state by the following distance control means 7. The following control state changing means 8 permits only the deceleration control by the following distance control means 7 when the preceding vehicle is in an unstable state by the preceding vehicle unstable state detecting means 3, or The tracking control by the tracking control means 7 may be canceled).



As per claim 5, A non-transitory computer-readable storage medium storing a computer program readable by a computer of a vehicle, the computer program, when executed by the computer, causes the vehicle to perform (see ¶¶[0001]-[0013]: The present invention relates to a vehicle traveling state detection device that detects whether traveling of a preceding vehicle is unstable and a vehicle traveling control device using the same … causing a controller to execute a predetermined operation control program, and see Fig. 12 [reproduced above for convenience] & ¶¶[0047]-[0056]: the present invention is applied to a vehicle traveling control device):
detecting an amount of change of a preceding vehicle traveling ahead of a vehicle in a lateral direction with respect to a traffic lane in which the vehicle travels (see ¶¶[0009]-[0011]: preceding vehicle lateral position detecting means for detecting a certain lateral position; a preceding vehicle lateral displacement status detecting means for detecting a change pattern by temporally following the preceding vehicle lateral position detected by the preceding vehicle lateral position detecting means, see Fig(s). 4A-E, Fig. 5, Fig. 6 & ¶¶[0021]-[0026]: the preceding vehicle lateral displacement situation detecting means 2 detects the degree of fluctuation of the preceding vehicle in the lateral direction, the degree of deviation of the preceding vehicle in the traveling lane, and the sudden correction steering of the preceding vehicle as the preceding vehicle lateral position change pattern is to be detected … The degree of fluctuation in the lateral direction of the preceding vehicle is detected (step S14) … The degree of deviation in the traveling lane of the preceding vehicle is detected (step S24), and see Fig. 12 [reproduced above for convenience] and ¶¶[0047]-[0056]: As shown in FIG. 12, the vehicle traveling control device includes a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3, a preceding vehicle unstable situation notifying means 4, It comprises a distance sensor 5, a vehicle speed sensor 6, an inter-vehicle follow-up control means 7, and a follow-up control state changing means 8);
in a case the detected amount of change is less than a predetermined amount, performing a follow-up control of controlling steering of the vehicle such that the vehicle is to follow up a lateral position of the preceding vehicle in the traffic lane (see ¶¶[0009]-[0011]: the vehicle traveling control device according to the present invention controls the traveling speed of the own vehicle such that the own vehicle follows the preceding vehicle while maintaining the target inter-vehicle distance. A preceding vehicle lateral position detecting means for detecting a certain lateral position, see Fig. 8 &  ¶¶[0029]-[0030]: determining the degree of instability of the preceding vehicle by the preceding vehicle instability determining means 3 will be described with reference to the flowchart of FIG. 8. First, the preceding vehicle instability status determining means 3 determines the standard deviation σx of the preceding vehicle lateral position X1 data accumulated during the above-described predetermined time T1 with respect to the degree of wobble in the lateral direction of the preceding vehicle by using a preset reference value, and see Fig. 12 [reproduced above for convenience] & ¶¶[0047]-[0056]: As shown in FIG. 12, the vehicle traveling control device includes a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3, a preceding vehicle unstable situation notifying means 4, It comprises a distance sensor 5, a vehicle speed sensor 6, an inter-vehicle follow-up control means 7, and a follow-up control state changing means 8 … In the vehicle traveling control device to which the present invention is applied, information on the traveling lane and the preceding vehicle extracted from the image ahead of the own vehicle by the preceding vehicle lateral position detecting means 1 is sent to the following distance control means 7 … The following distance control means 7 specifies the preceding vehicle based on the information from the preceding vehicle lateral position detecting means 1 and adjusts the vehicle speed of the own vehicle so that the own vehicle follows the preceding vehicle while maintaining the target following distance. Control (follow-up control), that is, the following distance control unit 7 matches the following distance with a preset target following distance based on the vehicle speed of the own vehicle detected by the vehicle speed sensor 6 and the following distance detected by the distance sensor 5. Thus, the vehicle speed of the own vehicle is controlled by automatically adjusting the accelerator operation amount and the brake operation amount), and
in a case the detected amount of change is equal to or greater than the predetermined amount, stopping the follow-up control (see ¶¶[0009]-[0011]: The preceding vehicle instability determining means for determining the instability of the preceding vehicle from the change pattern of the preceding vehicle lateral position detected by the preceding vehicle lateral displacement detecting means, and according to the determination result by the preceding vehicle instability determining means And a following control state changing means for changing the following control state … the unstable traveling state of the preceding vehicle itself is detected based on the change pattern of the lateral position of the preceding vehicle, and the following control state is changed accordingly. It is possible to effectively suppress the inconvenience that the following control of the own vehicle also becomes unstable in response to the unstable running state of the vehicle, thereby achieving accurate following control, see Fig. 1, Fig. 2, Fig(s). 3A-C [reproduced above for convenience], Fig(s). 4A-E & ¶¶[0013]-[0020]: FIG. 1 shows a conceptual basic configuration of a vehicle running state detecting device to which the present invention is applied. This vehicle running state detecting device is constituted by a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3 … causing a controller to execute a predetermined operation control program … The preceding vehicle lateral displacement detecting means 2 detects the change pattern of the preceding vehicle lateral position detected by the preceding vehicle lateral position detecting means 1 in time, and is realized by the controller. The change pattern of the lateral position of the preceding vehicle detected by the preceding vehicle lateral displacement status detecting means 2 serves as an index for determining the unstable running state of the preceding vehicle, see Fig. 8 & ¶¶[0029]-[0032]: determining the degree of instability of the preceding vehicle by the preceding vehicle instability determining means 3 will be described with reference to the flowchart of FIG. 8. First, the preceding vehicle instability status determining means 3 determines the standard deviation σx of the preceding vehicle lateral position X1 data accumulated during the above-described predetermined time T1 with respect to the degree of wobble in the lateral direction of the preceding vehicle by using a preset reference value. It is determined whether it is equal to or larger than σz (step S41). Similarly, regarding the degree of deviation of the preceding vehicle in the traveling lane, it is determined whether or not the average value Ax of the preceding vehicle lateral position X1 data accumulated during the above-described predetermined time T2 is equal to or greater than a preset reference value Az (Step S42). Similarly, it is determined whether or not the total lateral displacement Sx per unit time t1 is equal to or greater than a preset reference value Sz with respect to the sudden correction steering of the preceding vehicle (step S43). Then, if at least one of the above three criteria is equal to or greater than the reference value, the preceding vehicle unstable state determining means 3 determines that the preceding vehicle is in an unstable state (step S44)), and see Fig. 12 [reproduced above for convenience] and ¶¶[0047]-[0056]: As shown in FIG. 12, the vehicle traveling control device includes a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3, a preceding vehicle unstable situation notifying means 4, It comprises a distance sensor 5, a vehicle speed sensor 6, an inter-vehicle follow-up control means 7, and a follow-up control state changing means 8 … The preceding vehicle lateral displacement detecting means 2 detects the unstable traveling state of the preceding vehicle based on the preceding vehicle lateral position data from the preceding vehicle lateral position detecting means 1 in the same manner as the vehicle traveling state detecting device described above. The change pattern of the lateral position of the preceding vehicle serving as an index for determination is detected by the above-described method. Further, the preceding vehicle instability detecting means 3 determines the instability of the preceding vehicle by the above-described method based on the change pattern of the preceding vehicle lateral position detected by the preceding vehicle lateral displacement detecting means 2. In the vehicle traveling control device to which the present invention is applied, the result of the determination by the preceding vehicle unstable situation detecting means 3 is sent to the preceding vehicle unstable situation notifying means 4 and also to the following control state changing means 8 … The following control state changing means 8 changes the following control state of the following distance control means 7 in accordance with the result of the determination by the preceding vehicle unstable state detecting means 3. Specifically, the following control state changing means 8 determines that the preceding vehicle is in an unstable state by the preceding vehicle unstable state detecting means 3 while the following control by the following distance control means 7 is being performed. In this case, for example, the target inter-vehicle distance is reset to a value longer than the default value in accordance with the unstable state, thereby changing the following control state by the following distance control means 7. The following control state changing means 8 permits only the deceleration control by the following distance control means 7 when the preceding vehicle is in an unstable state by the preceding vehicle unstable state detecting means 3, or The tracking control by the tracking control means 7 may be canceled).


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claims 2-3 are rejected under 35 USC §103 as being unpatentable over Hiroshi [Publication No. JP 2004-220348 A] in view of Publication No. JP 2004-206275 A by Miwa Shuya (hereinafter “Shuya”), which are both found in the IDS submitted on 04/29/2020.
The rejections below are based on the machine translation of both Hiroshi’s & Shuya’s references a copy of each are attached to this Office Action as also indicated in the 892 form. 

As per claim 2, Hiroshi teaches the steering control device of claim 1, accordingly, the rejection of claim 1 above is incorporated. Hiroshi teaches wherein the controller is further configured to:
obtain a captured image obtained by capturing a situation ahead of the vehicle in an advancing direction (see ¶¶[[0013]-[0015]: vehicle running state detecting device is constituted by a preceding vehicle lateral position detecting means 1 … The preceding vehicle lateral position detecting means 1 detects a lateral position which is a position of the preceding vehicle in the lane width direction, and processes a camera section for capturing an image in front of the own vehicle and an image captured by the camera section. And an image processing unit for detecting the lateral position of the preceding vehicle. Note that a camera unit is realized by the imaging device, and an image processing unit is realized by the controller … First, in step S1 shown in the flowchart of FIG. 2, the camera section captures an image in front of the own vehicle as shown in FIG. 3A, and see Fig. 12 [reproduced above for convenience] & ¶¶[0047]-[0056]: As shown in FIG. 12, the vehicle traveling control device includes a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3, a preceding vehicle unstable situation notifying means 4, It comprises a distance sensor 5, a vehicle speed sensor 6, an inter-vehicle follow-up control means 7, and a follow-up control state changing means 8. The preceding vehicle lateral position detecting means 1 includes a camera unit and an image processing unit similarly to the vehicle running state detecting device described above, captures an image in front of the own vehicle, and performs the above-described method based on this image); and
in a case an image expressing demarcation lines of the traffic lane is included in the captured image, detect a lateral position of the vehicle in the traffic lane, based on the image expressing the demarcation lines (see Fig. 2, Fig. 3A-C [reproduced above for convenience] & ¶¶[0013]-[0015]: First, in step S1 shown in the flowchart of FIG. 2, the camera section captures an image in front of the own vehicle as shown in FIG. 3A, for example. It is assumed that the image captured by the camera unit includes a pair of white lines indicating the traveling lane of the own vehicle and the preceding vehicle traveling on the traveling lane … In step S2, the image processing unit uses the image captured from the camera unit to determine a pair of white lines indicating the traveling lane in which the own vehicle and the preceding vehicle are traveling and the preceding vehicle traveling on the traveling lane, and see Fig. 12 [reproduced above for convenience] & ¶¶[0047]-[0056]: As shown in FIG. 12, the vehicle traveling control device includes a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3, a preceding vehicle unstable situation notifying means 4, It comprises a distance sensor 5, a vehicle speed sensor 6, an inter-vehicle follow-up control means 7, and a follow-up control state changing means 8 … The running lane and the preceding vehicle are extracted, and the lateral position, which is the position of the preceding vehicle in the lane width direction, is detected. The lateral position data of the preceding vehicle detected by the preceding vehicle lateral position detecting means 1 is sent to the preceding vehicle lateral displacement status detecting means 2),
wherein in a case the follow-up control is stopped, when the lateral position of the vehicle
is detected in the detecting of the lateral position, (see Fig. 2, Fig. 3A-C [reproduced above for convenience] & ¶¶[0013]-[0018]:  The above image captured by the camera unit is taken into the image processing unit. In step S2, the image processing unit uses the image captured from the camera unit to determine a pair of white lines indicating the traveling lane in which the own vehicle and the preceding vehicle are traveling and the preceding vehicle traveling on the traveling lane. A recognition process is performed. Specifically, based on the image captured from the camera unit, the image processing unit checks the brightness of the pixels along a plurality of horizontal lines as shown in FIG. The line is selected as a candidate, and a line connecting the upper candidate point and the lower candidate point by interpolation is recognized as a white line. Further, the image processing unit extracts an area surrounded by a vertical straight line from the image captured from the camera unit, and determines a position in the image that is symmetrical in the extracted area and sequentially captured. The vehicle that does not move much is recognized as the preceding vehicle. Next, as shown in FIG. 3C, the image processing unit extracts a center point M1 in the lateral direction of the area recognized as the preceding vehicle (step S3), and a horizontal line passing through the center point M1 and a step S2. The intersections L1 and R1 with the white line detected in are obtained (step S4). Note that L1 is an intersection on a white line on the left side of the traveling direction, and R1 is an intersection on a white line on the right side of the traveling direction. Then, the image processing unit calculates the preceding vehicle lateral position, and see Fig. 12 [reproduced above for convenience] & ¶¶[0047]-[0056]: As shown in FIG. 12, the vehicle traveling control device includes a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3, a preceding vehicle unstable situation notifying means 4, It comprises a distance sensor 5, a vehicle speed sensor 6, an inter-vehicle follow-up control means 7, and a follow-up control state changing means 8 … The following control state changing means 8 changes the following control state of the following distance control means 7 in accordance with the result of the determination by the preceding vehicle unstable state detecting means 3 … The tracking control by the tracking control means 7 may be canceled. When the driver of the own vehicle performs an operation input for starting the following control by the following distance control means 7, and the preceding vehicle unstable state detecting means 3 determines that the preceding vehicle is in an unstable state, The driver of the preceding vehicle is notified of the unstable situation of the preceding vehicle by the preceding vehicle unstable state notifying means 4, and the driver of the own vehicle again performs an operation input to start the following control by the following distance control means 7. In such a case, the following control by the following distance control means 7 may be permitted).
Hiroshi does not disclose, which Shuya; being analogous art; discloses the controller is configured to control steering of the vehicle based on the lateral position (see Fig. 3, Fig. 4, Abstract, ¶¶[0001]-[0010] & ¶¶[0037]-[0068]: the present invention is to enable automatic driving control of a vehicle even at a point where a lane mark is not properly recognized. A control unit in an automatic driving control system calculates a variance ε of a white line position in a left-right direction of a vehicle recognized by a white line recognition unit during execution of white line tracking control (S240) … control unit 20 determines that the automatic driving control by the preceding vehicle following control processing is impossible (No in S310), and sets the target of the automatic driving control to “ By setting to "none" (S340), the operations of the white line tracking control process and the preceding vehicle tracking control process are prohibited).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hiroshi in view of Shuya, as both inventions are directed to the same field of endeavor - vehicle automatic driving control and the combination would provide for the determination that white line tracking control process and the preceding vehicle tracking control process are prohibited and enable stable automatic operation control even at a point where it is difficult to correctly recognize a lane mark (see at least Shuya’s ¶[0001]-[0010] & ¶[0055]).

As per claim 3, Hiroshi as modified by Shuya teaches the steering control device of claim 2, accordingly, the rejection of claim 2 above is incorporated. 
(see Fig. 12 [reproduced above for convenience] and ¶¶[0047]-[0056]: As shown in FIG. 12, the vehicle traveling control device includes a preceding vehicle lateral position detecting means 1, a preceding vehicle lateral displacement situation detecting means 2, a preceding vehicle unstable situation detecting means 3, a preceding vehicle unstable situation notifying means 4, It comprises a distance sensor 5, a vehicle speed sensor 6, an inter-vehicle follow-up control means 7, and a follow-up control state changing means 8 … The following control state changing means 8 changes the following control state of the following distance control means 7 in accordance with the result of the determination by the preceding vehicle unstable state detecting means 3. Specifically, the following control state changing means 8 determines that the preceding vehicle is in an unstable state by the preceding vehicle unstable state detecting means 3 while the following control by the following distance control means 7 is being performed. In this case, for example, the target inter-vehicle distance is reset to a value longer than the default value in accordance with the unstable state, thereby changing the following control state by the following distance control means 7. The following control state changing means 8 permits only the deceleration control by the following distance control means 7 when the preceding vehicle is in an unstable state by the preceding vehicle unstable state detecting means 3, or The tracking control by the tracking control means 7 may be canceled).
	Hiroshi does not disclose, which Shuya; being analogous art; discloses when the lateral position of the vehicle is not detected in the detecting of the lateral position (see Fig. 3, Fig. 4, Abstract, ¶¶[0001]-[0010] & ¶¶[0037]-[0068]: the present invention is to enable automatic driving control of a vehicle even at a point where a lane mark is not properly recognized. A control unit in an automatic driving control system calculates a variance ε of a white line position in a left-right direction of a vehicle recognized by a white line recognition unit during execution of white line tracking control (S240). Here, if the variance ε is larger than the specified value ε0, it is determined whether or not the following vehicle can be followed (S310). If the following vehicle can be followed, the preceding vehicle following is performed instead of the white line following control. The control is executed (S330). If it is impossible to follow the preceding vehicle, the automatic driving control is canceled (S340) … if the acquisition of the position data fails in S300, control unit 20 determines that the automatic driving control by the preceding vehicle following control processing is impossible (No in S310), and sets the target of the automatic driving control to “ By setting to "none" (S340), the operations of the white line tracking control process and the preceding vehicle tracking control process are prohibited, and then the feasibility determination process ends. When the control target is set to “none” in this manner, in the automatic driving process, No is determined in S120 and S140, and the white line following control process and the preceding vehicle following control process are not executed).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hiroshi in view of Shuya, as both inventions are directed to the same field of endeavor - vehicle automatic driving control and the combination would provide for the determination that white line tracking control process and the preceding vehicle tracking control process are prohibited and enable stable automatic operation control even at a point where it is difficult to correctly recognize a lane mark (see at least Shuya’s ¶[0001]-[0010] & ¶[0055]).
	
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ueda (Patent # US 10,845,813 B2) teaches a method for causing a host vehicle to continuously follow traveling tracks of other vehicles including a preceding vehicle so as to travel stably uses a peripheral vehicle sensor installed in the host vehicle to detect positions of other vehicles traveling around the host vehicle, and a controller for setting a route of the host vehicle according to traveling tracks of the other vehicles based on histories of positions of the other vehicles. Ueda’s method includes calculating a displaced amount of traveling tracks of the preceding vehicle specified from the other vehicles, and setting the route of the host vehicle according to traveling tracks of another vehicle different from the preceding vehicle when the displaced amount of the traveling tracks of the preceding vehicle is a threshold or greater.

Ide (Patent # US 10,759,477 B2) teaches a driving support apparatus for an own vehicle includes a travel trajectory obtaining unit configured to obtain a preceding vehicle trajectory which is a travel trajectory of a preceding vehicle, and a control unit configured to perform a follow-up steering control for changing a steering angle of the own vehicle in such a manner that the vehicle travels along a target traveling line determined based on the preceding vehicle trajectory. Ide’s control unit is configured to, when a first distance condition and a manual steering condition are both satisfied while the follow-up steering control is being performed, stop the follow-up steering control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911.  The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan at (571)270-7016.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/TAREK ELARABI/Examiner, Art Unit 3661